Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.  	Claim 1 is pending and is under consideration.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
3.	 Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Huang et al (US 2006/0204493 A1). 
With respect to claim 1, Huang et al teach methods of preparing a bispecific antibody, that comprises culturing two host cells comprising different nucleic acids encoding a hinge-containing and heterodimerization domain polypeptides under conditions where the different polypeptides are expressed and then combining the host cells and that the bispecific antibody heteromultimeric protein can be recovered by lysis and purification (See entire document, e.g., pages 8-11 and 19-22, in particular pages 10, paragraph 120 and 21, paragraph 223). Huang et al do not recite addition of a reductant in said methods. 
Accordingly, Huang et al teach methods that are materially and manipulatively indistinguishable from the instantly claimed methods.  Therefore, absent a showing of any difference Huang et al are deemed to anticipate the claim.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claim 1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-75 of US Patent 9,637,557.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
Claim 1 of US Patent 9,637,557 recites a method of preparing a heteromultimeric protein comprising a first antibody heavy chain paired with a first antibody light chain and a second antibody heavy chain paired with a second antibody light chain, and wherein the first and second antibody heavy chains are linked by at least one interchain disulfide bond, the method comprising the steps of: 
(a) culturing a first host cell comprising a first nucleic acid encoding the first antibody heavy chain and the first antibody light chain under conditions where a first half antibody comprising the first antibody heavy chain and the first antibody light chain is expressed;
(b) culturing a second host cell comprising a second nucleic acid encoding the second antibody heavy chain and the first antibody light chain under conditions where a second half antibody comprising the second antibody heavy chain and the second antibody light chain is expressed;
(c) combining cultures of the first and second host cells to produce a combined culture comprising the first host cells and second host cells, wherein the heteromultimeric protein is formed in the combined culture; and
(d) recovering the heteromultimeric protein without prior recovery or purification of the first and second half antibodies from separate cultures.  The claims do not recite do not recite addition of a reductant in said methods. 

Accordingly, the claimed inventions are so substantially similar that the claimed subject matter of the instant application is anticipated by the subject matter claimed in the patent.

Conclusion
6.	No claims are allowed.

7.	This is a continuation of applicant's earlier Application No. 16/045,539.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571)272-9935.  The examiner can normally be reached Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 572-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 2, 2022